DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 12/09/2019. Claims 1-24 are pending for examination.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desroches (US 2017/0135587).

Regarding claim 1: Desroches disclose a workstation controller (202) for operating at least one drive controller of a power actuated workstation (104), each drive controller operating at least one workstation actuator (Fig. 2, item 226 226 and FIGS. 1A & 1B, items 120, 122, 124), the workstation controller comprising: 
(Fig. 2, item 204); 
a memory (Fig. 2, item 218) communicatively coupled to at least one of the processors, the memory storing an safety protocol (paragraph [0071]; 406D); 
a first drive control output (Fig. 2, item 210 ) communicatively coupled to at least one of the processors (paragraph [0040]); 
a first current sensor communicatively coupled to at least one of the processors (Fig. 2, item 224); and 
one or more user operable controls (Fig. 1, item 208), each user operable control communicatively coupled to at least one of the processors (paragraph [0038-0039]), wherein
when the workstation controller is communicatively connected to a first drive controller that operates at least a first workstation actuator (paragraph [0041]), the one or more processors are configured to collectively: 
determine one or more actuator movements for the first workstation actuator based at least in part on user-input received from the one or more user operable controls (see Fig. 4; 402, 404, 406D and also see claims 1, 13 and 19); and 
transmit to the first drive controller, by way of the first drive control output, one or more commands to operate the first workstation actuator to perform the plurality of determined actuator movements (see claims 1, 13 & 19 and paragraph [0071]);
receive, from the first current sensor, a first current reading of electrical current flowing from the first drive controller to the first workstation actuator (Fig. 6, 602, 602C [0090-0091)), and 
in response to the processor determining that the first current reading exceeds a predetermined current threshold associated with obstructive interference (paragraph [0092]), (paragraph [0094-0095]).

Regarding claim 2: Desroches disclose the workstation controller of claim 1, wherein: the first drive control output comprises a data cable connection port or a wireless radio (paragraph [0040]).

Regarding claim 3: Desroches disclose the workstation controller of claim 1, further comprising: a housing configured to be mounted to a workstation tabletop, the housing holding at least the one or more user operable controls (Fig. 1A-B, ¶0029).

Regarding claim 4: Desroches disclose the workstation controller of claim 1, wherein: the one or more user operable controls includes at least one of a button, switch, slider, control knob, or touchscreen (paragraph [0039]).

Regarding claim 5: Desroches disclose the workstation controller of claim 1, but does not explicitly disclose wherein: the safety protocol comprises one or more commands to (i) stop movement of the first workstation actuator, (ii) move the first workstation actuator to a home position, or (iii) reverse a movement direction of the first workstation actuator (paragraph [0095]).

Regarding claim 6: Desroches disclose the workstation controller of claim 1, wherein:
the memory stores an automatic movement regimen (paragraph [0071]; 406D); 
paragraph [0098]: user input selection (active, moderately active, very active) would provoke the plurality of actuator movement to perform according to said selection), and 
said transmitting the one or more commands to operate the first workstation actuator to perform the one or more determined actuator movements comprises automatically transmitting the one or more commands to perform the plurality of actuator movements in an ordered sequence in an absence of user input (paragraph [0069]: based on user physiological information (and hence in the absence of user input of active, moderately active, very active), the system would set a default speed and frequency preference).

Regarding claim 8: Desroches disclose the workstation controller of claim 1, wherein:
 the memory stores position criteria associated with obstructive interference (paragraph [0095]), 
the workstation controller further comprises a position sensor communicatively coupled to at least one of the processors (paragraph [0041]: The controller 202 may also receive information from the actuators or the tabletop such as position and speed information to keep track of the tabletop position as it is moved.) , and 
when the workstation controller is communicatively connected to the first drive controller, the one or more processors are further configured to collectively: 
(paragraph [0041]: The controller 202 may also receive information from the actuators or the tabletop such as position and speed information to keep track of the tabletop position as it is moved.), and 
in response to determining that the position reading satisfies the position criteria, transmit to the first drive controller, by way of the drive control output, one or more commands to operate the first workstation actuator to perform the safety protocol (paragraph [0095]).

Regarding claim 9: Desroches disclose the workstation controller of claim 8, wherein: the position criteria comprises one or more of a threshold movement speed, a threshold acceleration, or a threshold deceleration (paragraph [0095]: For example, if a workstation diagnostic sensor 224A-C detects that one of the actuators is compressing a foreign object during a movement downwards on to the foreign object (hence detecting a deceleration based on the obstruction of the foreign object), the safety system may reverse the downward movement, in order to decrease the compression on the object. ).

Regarding claim 17: Desroches disclose the workstation controller of claim 1, wherein:
 the memory stores a termination protocol, 
the workstation controller further comprises one or more user-presence sensors communicatively coupled to at least one of the processors, and when the workstation controller is communicatively connected to the first drive controller, the one or more processors are further configured to collectively: 
receive, from at least one of the one or more user-presence sensors, 
(paragraph [0057]).

Regarding claim 18: Desroches disclose the workstation controller of claim 17, wherein: the termination protocol comprises one or more commands to (i) stop movement of the first workstation actuator, or (ii) move the first workstation actuator to a home position (paragraph [0057]).

Regarding claim 19: Desroches disclose the workstation controller of claim 17, wherein: the termination protocol comprises one or more commands to pause or cancel automatic movements of the first workstation actuator. (paragraph [0057]).

Regarding claim 20: Desroches disclose the workstation controller of claim 17, wherein: the presence sensor comprises one or more of a motion sensor, a pressure sensor, a beam break sensor, a time of flight sensor, and a thermal sensor. (paragraph [0035]).

Regarding claim 21: Desroches disclose a workstation controller (202) for operating at least one drive controller of a power actuated workstation (104), each drive controller operating at least one workstation actuator (Fig. 2, item 226 226 and FIGS. 1A & 1B, items 120, 122, 124), the workstation controller comprising: 
(Fig. 2, item 204); 
a memory (Fig. 2, item 218) communicatively coupled to at least one of the processors, the memory storing an safety protocol (paragraph [0071]; 406D); 
a first drive control output (Fig. 2, item 210 ) communicatively coupled to at least one of the processors (paragraph [0040]); 
a position sensor communicatively coupled to at least one of the processors (Fig. 2, item 224); and 
one or more user operable controls (Fig. 1, item 208), each user operable control communicatively coupled to at least one of the processors (paragraph [0038-0039]), wherein
when the workstation controller is communicatively connected to a first drive controller that operates at least a first workstation actuator (paragraph [0041]), the one or more processors are configured to collectively: 
determine one or more actuator movements for the first workstation actuator based at least in part on user-input received from the one or more user operable controls (see Fig. 4; 402, 404, 406D and also see claims 1, 13 and 19); and 
transmit to the first drive controller, by way of the first drive control output, one or more commands to operate the first workstation actuator to perform the plurality of determined actuator movements (see claims 1, 13 & 19 and paragraph [0071]);
receive, from the position sensor, a position reading associated with a workstation tabletop of the power actuated workstation (paragraph [0041]: The controller 202 may also receive information from the actuators or the tabletop such as position and speed information to keep track of the tabletop position as it is moved.), and 
(paragraph [0094-0095]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 12, 14, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desroches (US 2017/0135587) in view of Mandel et al. (US 2014/0137773).
	
Regarding claim 7: Desroches disclose the workstation controller of claim 1, wherein:
the memory stores an automatic movement regimen (paragraph [0071]; 406D); but does not explicitly disclose said determining the one or more actuator movements comprises receiving 
determining a plurality of actuator movements based at least in part on the automatic movement regimen, and said transmitting the one or more commands to operate the first workstation actuator to perform the one or more determined actuator movements comprises waiting for user confirmation before transmitting commands to perform each actuator movement of the plurality of actuator movements.
In analogous art regarding workstations, Mandel disclose determining the one or more actuator movements comprises receiving from the one or more user operable controls, user input indicative of a selection to operate in a semi-automatic mode of operation (Fig. 7, S7100), and
determining a plurality of actuator movements based at least in part on the automatic movement regimen (Fig. 7, S7500), and said transmitting the one or more commands to operate the first workstation actuator to perform the one or more determined actuator movements comprises waiting for user confirmation before transmitting commands to perform each actuator movement of the plurality of actuator movements (paragraph [0044]).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of said determining the one or more actuator movements comprises receiving from the one or more user operable controls, user input indicative of a selection to operate in a semi-automatic mode of operation, and 
determining a plurality of actuator movements based at least in part on the automatic movement regimen, and said transmitting the one or more commands to operate the first workstation actuator to perform the one or more determined actuator movements comprises waiting for user confirmation before transmitting commands to perform each actuator movement 

Regarding claim 12: Desroches disclose the workstation controller of claim 8, but does not explicitly disclose wherein: the position sensor comprises one or more of an accelerometer, a gyroscope, and an inertial measurement unit.
In analogous art regarding workstations, Mandel disclose wherein: the position sensor comprises one or more of an accelerometer, a gyroscope, and an inertial measurement unit (paragraph [0022]).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of one or more of an accelerometer, a gyroscope, and an inertial measurement unit, as the position sensor of Desroches, as taught by Mandel since having a limited universe of potential options (position sensors), the selection of any particular option (accelerometer) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of receiving data, either option would have been obvious to one of ordinary skill.

Regarding claim 14: Desroches disclose the workstation controller of claim 1, but does not explicitly disclose further comprising: an actuator power input port that when connected to the first drive controller receives power output by the first drive controller to power the first workstation actuator, and an actuator power output port that when connected to the first 
In analogous art regarding workstations, Mandel disclose a power source to power actuators (paragraph [0055]).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of an actuator power input port that when connected to the first drive controller receives power output by the first drive controller to power the first workstation actuator, and an actuator power output port that when connected to the first workstation actuator delivers power received at the actuator power input port to the first workstation actuator, in view of the teachings of Mandel. The motivation is to have the necessary power along with the necessary input and outputs to properly power the actuator hence making the system more efficient.

Regarding claim 15: The combination of Desroches and Mandel disclose the workstation controller of claim 14, but does not explicitly disclose the first current sensor is configured to sense electrical current received at the actuator power input port. However, it does disclose sensing current electrical current (Desroshes: Fig. 6, 602, 602C [0090-0091)). Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to rearrange the first current sensor so it to senses electrical current received at the actuator power input port, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 21: Desroches disclose a workstation controller (202) for operating at least one drive controller of a power actuated workstation (104), each drive controller operating at least one workstation actuator (Fig. 2, item 226 226 and FIGS. 1A & 1B, items 120, 122, 124), the workstation controller comprising: 
one or more processors (Fig. 2, item 204); 
a memory (Fig. 2, item 218) communicatively coupled to at least one of the processors, the memory storing an safety protocol (paragraph [0071]; 406D); 
a first drive control output (Fig. 2, item 210 ) communicatively coupled to at least one of the processors (paragraph [0040]); 
a position sensor communicatively coupled to at least one of the processors (Fig. 2, item 224); and 
one or more user operable controls (Fig. 1, item 208), each user operable control communicatively coupled to at least one of the processors (paragraph [0038-0039]), wherein
when the workstation controller is communicatively connected to a first drive controller that operates at least a first workstation actuator (paragraph [0041]).
Desroches disclose the memory stores an automatic movement regimen (paragraph [0071]; 406D); but does not explicitly disclose said determining the one or more actuator movements comprises receiving from the one or more user operable controls, user input indicative of a selection to operate in a semi-automatic mode of operation, and 
determining a plurality of actuator movements based at least in part on the automatic movement regimen, and said transmitting the one or more commands to operate the first workstation actuator to perform the one or more determined actuator movements comprises 
In analogous art regarding workstations, Mandel disclose determining the one or more actuator movements comprises receiving from the one or more user operable controls, user input indicative of a selection to operate in a semi-automatic mode of operation (Fig. 7, S7100), and
determining a plurality of actuator movements based at least in part on the automatic movement regimen (Fig. 7, S7500), and said transmitting the one or more commands to operate the first workstation actuator to perform the one or more determined actuator movements comprises waiting for user confirmation before transmitting commands to perform each actuator movement of the plurality of actuator movements (paragraph [0044]).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of said determining the one or more actuator movements comprises receiving from the one or more user operable controls, user input indicative of a selection to operate in a semi-automatic mode of operation, and 
determining a plurality of actuator movements based at least in part on the automatic movement regimen, and said transmitting the one or more commands to operate the first workstation actuator to perform the one or more determined actuator movements comprises waiting for user confirmation before transmitting commands to perform each actuator movement of the plurality of actuator movements, as disclose by Mandel, to the system of Desroches. The motivation is to ensure the user is ready for the movement and hence enhancing the safety of the workstation.

Allowable Subject Matter
s 10-11, 13, 16, 23 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689